NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                       No. 19-1573
                                       __________

                                   YOUNES KABBAJ,
                                               Appellant

                                             v.

      AMERICAN SCHOOL OF TANGIER, a Delaware corporation; BOARD OF
      TRUSTEES FOR THE AMERICAN SCHOOL OF TANGIER; STEPHEN E.
    EASTMAN, Chairman of the Board; EDWARD M. GABRIEL; MARK SIMPSON
                  ____________________________________

                     On Appeal from the United States District Court
                               for the District of Delaware
                         (D.C. Civil Action No. 1-10-cv-00431)
                      District Judge: Honorable Mark A. Kearney
                      ____________________________________

                  Submitted Pursuant to Third Circuit L.A.R. 34.1(a)
                                  August 12, 2019
             Before: KRAUSE, SCIRICA and NYGAARD, Circuit Judges

                             (Opinion filed: August 28, 2019)
                                      ___________

                                        OPINION *
                                       ___________

PER CURIAM




*
 This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
       Younes Kabbaj appeals the District Court’s order denying his motion to file a new

District Court action and motion to recuse. For the reasons below, we will affirm the

District Court’s order.

       In 2010, Kabbaj filed a civil action against the American School of Tangier

(“AST”) and several other defendants. By order entered April 24, 2012, the District

Court approved a settlement agreement that included a provision limiting any future

litigation by Kabbaj against the defendants. The provision required Kabbaj to receive

permission from the District Court before filing a civil action against any of the persons

or entities covered by the agreement.

       In February 2019, Kabbaj filed a motion to recuse and a motion to file a

complaint. The District Court determined that the proposed complaint violated the terms

of the April 24, 2012 settlement agreement. It also determined that there were no

grounds for recusal. It denied both the motion to file the complaint and the motion to

recuse. Kabbaj filed a timely notice of appeal.

       The District Court had jurisdiction to enforce the terms of the settlement. See

Kokkonen v. Guardian Life Ins. Co. of Am., 511 U.S. 375, 381-82 (1994) (setting forth

requirements to ensure continuing jurisdiction of a district court to enforce parties’

settlement agreement). We have jurisdiction under 28 U.S.C. § 1291.

       Motion to file a new complaint

       We apply plenary review to a district court’s order enforcing a settlement

agreement to the extent the order involves legal conclusions, and review for clear error to


                                              2
the extent factual findings are involved. See Coltec Indus., Inc. v. Hobgood, 280 F.3d

262, 269 (3d Cir. 2002).

       In his proposed complaint, Kabbaj named as defendants the American School of

Tangier and its “agents,” who he collectively describes as “AST Corp.” He believes that

the AST Corp. includes high-ranking government officials engaged in a wide-ranging

conspiracy against him. Kabbaj alleged that defendants began a media campaign to try to

imprison or kill him. He then responded with “counter-threats” and was charged

criminally. 1 Based on these conclusory allegations, Kabbaj sought to bring claims of

defamation, abuse of process, malicious prosecution, breach of contract, promissory

estoppel, and intentional infliction of emotional distress.

       Kabbaj argued that the 2012 settlement agreement included a provision prohibiting

defendants from encouraging others to attack Kabbaj through legal means or the media.

He contended that defendants had breached this provision. However, Kabbaj merely

asserted conclusory allegations of harm without specifying any acts by any individual

against him. He did not allege that any defendant covered by the settlement agreement

had breached that provision of the agreement. The District Court did not err in denying

Kabbaj’s motion to file a new complaint.




1
 According to the electronic docket for the District Court for the Eastern District of
Pennsyvlania, Kabbaj pleaded guilty in May 2017 to one count of influencing a federal
official by threat. He was sentenced to 23 months in prison.
                                            3
       Recusal

       We review the District Judge’s decision to not recuse himself for an abuse of

discretion. Securacomm Consulting, Inc. v. Securacom Inc., 224 F.3d 273, 278 (3d Cir.

2000). In his motion to recuse, Kabbaj cited to 28 U.S.C. §§ 144 & 455. Under 28

U.S.C. § 144, a judge must recuse if the litigant files a sufficient affidavit alleging that

the judge has a personal bias or prejudice against him. Under 28 U.S.C. § 455, a judge

should disqualify himself if his impartiality might reasonably be questioned or he has a

personal bias concerning a party. Kabbaj did not allege any facts that would show a

personal bias on the part of Judge Kearney or that his impartiality might reasonably be

questioned.

       Kabbaj did allege that Judge Kearney had been removed from presiding over

Kabbaj’s criminal proceedings. While Chief Judge Smith designated a District Court

Judge from the District Court for the Western District of Pennsylvania to preside over

Kabbaj’s criminal proceedings, there was no indication that this was based on any bias

against Kabbaj on the part of Judge Kearney. In his notice of appeal, Kabbaj claimed that

he clearly accused Judge Kearney of being part of the AST Corp. during his criminal

proceedings. Therefore, he reasons, the proposed complaint includes Judge Kearney as a

defendant. Kabbaj did not raise this argument in his motion to recuse in the District

Court. Moreover, he did not allege in the proposed complaint any specific actions taken

by Judge Kearney in the conspiracy against him. The District Court Judge did not abuse

his discretion in denying Kabbaj’s motion to recuse.


                                               4
       For the above reasons, we will affirm the District Court’s order. To the extent that

Appellees seek to expand the record to include documents from Kabbaj’s criminal

proceedings, their motion to file a supplemental appendix is denied. To the extent they

seek to submit additional pleadings from the District Court proceedings at issue here, the

motion is granted. Appellees may not recover costs for any documents included in the

supplemental appendix which are duplicative of documents contained in any previously

filed appendices.




                                             5